Memorandum Opinion. In this case, we are asked to review a recommendation of the Judicial Tenure Commission requesting the imposition of a public censure on a trial judge for alleged acts of judicial misconduct.
We have reviewed the report and recommendation of the Judicial Tenure Commission together with the petition by Judge Simmons and the response thereto and have considered the oral arguments of counsel, and we conclude that imposition of a public censure on this judge is not appropriate.
Accordingly, we reject the commission’s recommendation and impose no punishment in this matter. MCR 9.225.
Cavanagh, C.J., and Levin, Brickley, Boyle, Riley, Griffin, and Mallett, JJ., concurred.